 
Exhibit 10.5

 
RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this "Restricted Share Agreement"), dated as of
__________, _______ (the "Date of Grant"), is made by and between Brookdale
Senior Living Inc., a Delaware corporation (the "Company"), and
____________________ (the "Participant").  Capitalized terms not defined herein
shall have the meaning ascribed to them in the Brookdale Senior Living Inc. 2014
Omnibus Incentive Plan (as amended and/or restated from time to time, the
"Plan").  Where the context permits, references to the Company shall include any
successor to the Company.  For purposes of this Restricted Share Agreement,
references to the Participant's "employment by the Company" or other similar
terms shall be references to the Participant's service as a Non-Employee
Director.
1.­     Grant of Restricted Shares.  The Company hereby grants to the
Participant _________ shares of Common Stock (such shares, the "Restricted
Shares"), subject to all of the terms and conditions of this Restricted Share
Agreement and the Plan.
2.­     Lapse of Restrictions.
(a)     Vesting.
(i)     General.  Subject to the provisions set forth below, the Restricted
Shares granted pursuant to Section 1 hereof shall vest (and the restrictions on
transfer set forth in Section 2(b) hereof shall lapse) at such times (each, a
"vesting date") and in the amounts set forth below, subject to the continued
service of the Participant as a director of the Company as of each such vesting
date:

 

 
Notwithstanding the foregoing, upon the occurrence of a Change in Control,
provided the Participant is employed by, or providing services to, the Company
as of such date, the restrictions on transfer set forth in Section 2(b) hereof
with respect to the Restricted Shares normally subject to vesting at the next
vesting date shall immediately lapse and such Restricted Shares shall be fully
vested effective upon the date of the Change in Control. Notwithstanding
anything herein to the contrary, no fractional shares shall be issuable upon any
vesting date.  With respect to all Restricted Shares, the Participant shall be
entitled to receive, and retain, all ordinary and extraordinary cash and stock
dividends which may be declared on the Restricted Shares with a record date on
or after the Date of Grant and before any forfeiture thereof (regardless of
whether a share later vests or is forfeited).
(ii)     Following Certain Terminations of Service as a Director.  Subject to
the following paragraph, upon termination of the Participant's service as a
director of the Company for any reason, any Restricted Shares as to which the
restrictions on transferability described in this Section shall not already have
lapsed shall be immediately forfeited by the

--------------------------------------------------------------------------------

 
 
Participant and transferred to, and reacquired by, the Company without
consideration of any kind and neither the Participant nor any of the
Participant's successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Restricted Shares.
Notwithstanding the foregoing, in the event that the Participant's service as a
director is terminated by death or Disability (either before or after a Change
in Control), the restrictions on transfer with respect to the Restricted Shares
normally subject to vesting at the next vesting date shall immediately lapse and
such Restricted Shares shall be fully vested, with any remaining Restricted
Shares being forfeited upon the date of such termination.
(b)     Restrictions.  Until the restrictions on transfer of the Restricted
Shares lapse as provided in Section 2(a) hereof, or as otherwise provided in the
Plan, no transfer of the Restricted Shares or any of the Participant's rights
with respect to the Restricted Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted.  Unless the Administrator
determines otherwise, upon any attempt to transfer Restricted Shares or any
rights in respect of Restricted Shares before the lapse of such restrictions,
such Restricted Shares, and all of the rights related thereto, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.
3.­     Adjustments.  Pursuant to Section 5 of the Plan, in the event of a
change in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments, as it deems neces­sary or appropriate, in its
discretion, to the number and kind of securities or other property (including
cash) issued or issuable in respect of out­standing Restricted Shares.
4.­     Legend on Certificates.  The Participant agrees that any certificate
issued for Restricted Shares (or, if applicable, any book entry statement issued
for Restricted Shares) prior to the lapse of any outstanding restrictions
relating thereto shall bear the following legend (in addition to any other
legend or legends required under applicable federal and state securities laws):


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE "RESTRICTIONS")
AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. 2014 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
5.­     Certain Changes.  The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of
2

--------------------------------------------------------------------------------

 
the terms of the Restricted Shares; provided that, subject to Section 5 of the
Plan, no action under this Section shall adversely affect the Participant's
rights hereunder.
6.     Notices.  All notices and other communications under this Restricted
Share Agreement shall be in writing and shall be given by facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given three days after mailing or 24 hours after
transmission by facsimile to the respective parties, as follows:  (i) if to the
Company, at Brookdale Senior Living Inc., 111 Westwood Place, Suite 400,
Brentwood, TN 37027, Facsimile: (615) 564-8204, Attn:  General Counsel and (ii)
if to the Participant, using the contact information on file with the Company. 
Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.
7.     Securities Laws Requirements.  The Company shall not be obligated to
transfer any Common Stock to the Participant free of the restrictive legend
described in Section 4 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the "Securities Act") (or any other federal
or state statutes having similar requirements as may be in effect at that time).
8.­     No Obligation to Register.  The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.
9.­­     Protections Against Violations of Agreement.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company.  The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.
10.­     Taxes.  The Participant shall be solely responsible for the payment of
any applicable taxes, including but not limited to, estimated taxes and
self-employment taxes, as well as any interest or penalties which may be
assessed, imposed or incurred with respect to the Restricted Shares.
The Participant may make an election under Section 83(b) of the Code to
recognize taxable income with respect to the Restricted Shares on the Date of
Grant.  The Participant shall promptly notify the Company of any such election
made pursuant to Section 83(b) of the Code.  A form of such election is attached
hereto as Exhibit A.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICI­PANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT'S BEHALF.
3

--------------------------------------------------------------------------------

 
The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
11.­     Failure to Enforce Not a Waiver.  The failure of the Company to enforce
at any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
12.     ­Governing Law.  This Restricted Share Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflict of laws.
13.­     Incorporation of Plan.  The Plan is hereby incorporated by reference
and made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan.
14.­     Amendments; Construction.  The Administrator may amend the terms of
this Restricted Share Agreement prospectively or retroactively at any time, but
no such amendment shall impair the rights of the Participant hereunder without
his or her consent.  Headings to Sections of this Restricted Share Agreement are
intended for convenience of reference only, are not part of this Restricted
Share Agreement and shall have no effect on the interpretation hereof.
15.­     Survival of Terms.  This Restricted Share Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors.
16.­     Rights as a Stockholder.  The Participant shall have no right with
respect to Restricted Shares to vote as a stockholder of the Company during the
period in which such Restricted Shares remain subject to a substantial risk of
forfeiture.
17.     Agreement Not a Contract for Services.  Neither the Plan, the granting
of the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agree­ment or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
18.­     Authority of the Administrator.  The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement.  The determination of the Administrator as to any such matter
of interpretation or construction shall be final, binding and conclusive.
19.­     Representations.  The Participant has reviewed with the Participant's
own tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement.  The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Participant understands that he or she
(and not the Company) shall be responsible for any tax
4

--------------------------------------------------------------------------------

 
liability that may arise as a result of the transactions contem­plated by this
Restricted Share Agreement.
20.     Severability.  Should any provision of this Restricted Share Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement.  Moreover, if one or more of the provisions contained in this
Restricted Share Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provision or provisions in any other
jurisdiction.
21.­     Acceptance.  The Participant hereby acknowledges receipt of a copy of
the Plan and this Restricted Share Agreement.  The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.


[Signature Page to Follow]
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.

 
BROOKDALE SENIOR LIVING INC.




By: _______________________________
Name: ____________________________
Title:  _____________________________




_______________


___________________________________
Participant


6

--------------------------------------------------------------------------------

NOTE:  Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT A
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:


1.     The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF TAXPAYER: ______________________________________________________________


NAME OF SPOUSE: ________________________________________________________________


ADDRESS: _______________________________________________________________________


IDENTIFICATION NO. OF TAXPAYER:
_________________________________________________


IDENTIFICATION NUMBER OF SPOUSE: _______________________________________________


TAXABLE YEAR: __________________________________________________________________


2.     The property with respect to which the election is made is described as
follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. ("Company").


3.     The date on which the property was transferred is: ________________,
20__.


4.     The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5.     The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is:  $ ______________.


6.     The amount (if any) paid for such property is:  $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________,
20__                                _______________________________________
Taxpayer
The undersigned spouse of taxpayer joins in this election.


Dated: _________________,
20__                                _______________________________________
Spouse of Taxpayer